Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims    1-12, 39, 44-46, 52, 57-74 are pending.
Applicant’s election without traverse for examination of Group II (Claims   57 and new claims 57-66, 68-74) comprising  A process for making a food or a feed product, said process comprising including the-a recombinant yeast host cell or_an additive comprising the recombinant yeast host cell in the food or the feed product, wherein the recombinant yeast host cell has a heterologous nucleic acid molecule encoding a cell-associated heterologous food and/or feed enzyme, such as amylase as specie selection, wherein the heterologous nucleic acid molecule is operatively associated with a heterologous promoter allowing expression of the heterologous nucleic acid molecule during propagation in the reply filed on 5/6/22 in their response of office action of 2/9/2022  is acknowledged.  Claims 1-12,39, 44-46 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as non-elected claims. claims  57 and new claims 57-,66, 68-74 are for examination. 
Claim Rejections, 35 U.S.C 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  52, 57-66, 68-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites “a cell-associated --- heterologous enzyme”. This teaching can be interpreted as meaning that the cell-associated heterologous protein is bound to the cell, and not freely floating in the cytoplasm. The current specification also teaches that the recombinant yeast host cell comprises the heterologous protein in a cell-associated form, either in an intracellular form or associated with its membrane (current specification, ). This teaching can be interpreted to mean that the cell-associated heterologous protein can be obtained from a cell fraction, i.e. an intracellular form. This teaching seems to conflict with the earlier teaching that cell-associated required tethering, which makes it difficult to ascertain the metes and bounds of the claimed invention. Therefore, this claim is indefinite for lack of clarity as to whether the limitation “cell-associated” requires that the protein be bound or tethered, or whether the protein can remain inside the cell (intracellular) but need not be bound or tethered. 
Claims 57-66, 68-74 are rejected by dependency of rejected claim 52. 

Claim Rejections, 35 U.S.C 112(a)
The following is a quotation of 35 U.S.C. 112(a):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52, 57-66, 68-74 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are directed to drawn A comprising engineered glycosyltransferase comprises a mutation at position 308, comprising: an amino acid sequence  having 60%-99%  sequence identity of SEQ ID NO:5290.
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow."  In this case, in light of the specification, the examiner has broadly interpreted  process use yeast host cell  expressing heterologous nucleic acid molecule encoding any cell-associated enzyme having any structure and function operatively associated with any heterologous promoter having any structure ( claim 52, 57-59, 61-66, 68-74) or  fusion  enzyme   of  (I) or (II )  ( claim 60) wherein  FFE is any enzyme having any structure and   L is any linker having any structure. The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fires v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).

In the instant case, there is no structure associated with function with regard to the members of a genus of  yeast host cell  expressing heterologous nucleic acid molecule encoding any cell-associated enzyme having any structure and function operatively associated with any heterologous promoter having any structure ( claim 52, 57-59, 61-74) or  fusion  enzyme   of  (I) or (II )  ( claim 60) wherein  FFE is any enzyme having any structure and   L is any linker having a structure. The specification does not describe the structure for all heterologous nucleic acid molecule encoding any cell-associated enzyme having any structure and function operatively associated with any heterologous promoter having any structure ( claim 52, 57-59, 61-66, 68-74) or  fusion  enzyme   of  (I) or (II )  ( claim 60) wherein  FFE is any enzyme having any structure and   L is any linker having a structure shows recited activity.  The specification discloses   a few  food enzyme such FFE  having  SEQ ID NO: 71, 72 and  linker molecule L having   SEQ ID NO: 74 and TT  of SEQ ID NO: 74.The genus of polypeptides having   specified activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited  yeast cell expressing genus of  food enzyme can be  corelated to  chimeric protein  FFE-L-TT wherein  FFE is of  SEQ ID NO: 71, 72 linked with  L of SEQ ID NO: 7 via TT of SEQ ID NO: 74 to the yeast cell. And one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. However, as described below, the art clearly teaches the "Practical Limits of Function Prediction": 
A. Davos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Wristlock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Kwiatkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few  chimeric protein  FFE-L-TT wherein  FFE is of  SEQ ID NO: 71, 72 linked with  L of SEQ ID NO: 7 via TT of SEQ ID NO: 74 to the yeast cell and  capable of associated to expressed yeast cell., has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of polypeptides and the encoding polynucleotides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52, 57-63, 65-66, 68, 70-74  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  D2 Lucia et al. ( Int/. J. food sci. and technol. 2015, 50, pp 2120-2128, IDS) 

D2 discloses  process of bread making with Saccharomyces cerevisiae expressing lipase A from Bacillus subtilis as a cell-wall immobilised enzyme by anchoring it using the yeast cell wall mannoprotein Pir4 (see abstract, results). A heterologous leader peptide is included (p. 2121, col. 2, par. 2). Thus, the subject-matter of claims  52, 57-63, 65-66, 68, 70-74  anticipated by D2.
Claim(s) 52, 57-66, 68-71  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  D3 Rooyen et al. ( J. Biotechnol,  2005, pp 284- 295, ids) .


D3    discloses S. cerevisiae expressing recombinant enzymes like a beta- glucosidase, BGL1 from Saccharomycopsis fibuligera and BglA from Aspergillus kawachii. These were expressed both as secreted proteins or anchored to the surface (tethered) by fusing the mature proteins to the alpha- agglutinin (AGalphat1) or cell wall protein 2 (Cwp2) peptides. The genes were fused to the secretion signal of the Trichoderma reesei xyn2 gene (abstract). These fusions were expressed using the PKG1 promoter and terminator (see e.g. Fig. 1), which is one of the promoters of the present application; thus, the heterologous food/feed enzymes are expressed during propagation and   used for cellobiose fermentation to  produce ethanol.
Claim(s) 52, 57-66, 68-74  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  D4: EP2505655, 2012, IDS).
 
D4 discloses recombinant yeast strains, especially S. cerevisiae, expressing tethered cellulase enzymes, including cellulases and endoglucanases (claims, [0012], examples). The enzymes are anchored to the cell membrane using secretion signals and an anchoring domain fused to the enzyme [0039], including the cell wall anchor CPW2 [0043]; some of the proteins also have linkers [0043]. The genetic constructs for expressing said tethered enzymes include promoters and terminator sequences, like PKG1 or ENO1 (Fig. 1, [0041]); the S. cerevisiae strains with tethered cellulase enzymes are capable of growing.  The said   yeast used for the production of ethanol (  a food product or fee product). 
Claim(s) 52, 57-66, 68-74  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  D16: WO99/43794,  IDS).
D16 discloses expression and secretion of a maltogenic alpha amylase on host cells, which can be yeast cells (p. 28-29), but no expression in the cytoplasm or tethered on the yeast surface is shown. D16 discloses that the maltogenic alpha-amylases have properties which may be advantageously used in various industrial applications, like for retarding or preventing retrogradation, and thus the staling, of starch-based food like in baking (e.g. p. 2, lines 18-23, p. 32, lines 22-31). The yeast organism may favorably be selected from a species of Saccharomyces or Schizosaccharomyces, é. g. Saccharomyces cerevisiae (p. 29, lines 6-7). Expression of the Bacillus alpha- amylases may be intracellular or extracellular, permitting secretion to the medium (p. 28). D16, disclosing yeast expression of a maltogenic alpha-amylase (see above), can be seen as being cell-associated, even if the enzyme is secreted, there is always some cytoplasmic expression. Thus, the subject-matter of claims 1-2, 6-11, 44, 45 of invention 4 lacks novelty. In D16, heterologous promoters and terminators are disclosed (page 27, claim 28) as well as a signal sequence (p. 28, lines 11-17. In D16, the hosts, including yeasts, expressing the maltogenic alpha-amylase is purified, are not used as food additives, but are used to produce the maltogenic alpha-amylase, which is then used as food additives, even for reducing retrogradation of starch and/or staling of bread (e.g. claim 25, pages 2-3, p. 19, lines 1-12, example 6). 



Conclusion
Claims   52, 57-66, 68-74 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652